Citation Nr: 1717614	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  15-31 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for prostate cancer before June 27, 2016, and to a rating in excess of 40 percent thereafter.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel





INTRODUCTION

The Veteran served on active duty from August 1957 to November 1964, from January 1968 to June 1969, and from August 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the VA RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has stated, and the Veteran's VA treatment records indicate, that the Veteran has received treatment for his prostate disability from the David Grant USAF Medical Center (DGMC) during the period on appeal.  For example, in July 2014, a clinician indicated that the Veteran's prostate disability was being followed by urology at the DGMC.  In August 2015, a clinician indicated that the Veteran had received care at the DGMC for more than seven years.  The record contains only a single page from the DGMC listing the Veteran's laboratory results from April 2013 to October 2013, and the AOJ has not otherwise requested the Veteran's treatment records.  The AOJ should undertake all appropriate efforts to obtain such records on remand.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake all appropriate efforts to obtain medical records from the DGMC relating to the Veteran's treatment for a prostate disability.  

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate opportunity to respond, and thereafter return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


